Per Curiam.

This case falls within the purview of Jackson v. Indiana (1972), 406 U. S. 715, and Burton v. Reshetylo (1974), 38 Ohio St. 2d 35.
Since petitioner is unlikely to be able to stand trial in the foreseeable future he is entitled to be released in accordance with the procedures outlined in Burton, in which the court stated at page 48: “* * * the Common Pleas Court should release the person into the custody of the Probate Court pursuant to R. C. 5122.35.”
Therefore the writ of habeas corpus is allowed, and petitioner is released from custody of the respondent and is returned to the Probate Division of the Court of Common Pleas of Cuyahoga County for proceedings pursuant to R. C. 5122.35.

Writ allowed.

O’Neill, C. J., Herbert, CorrigaN, SterN, Cblebrezze, W. BrowN and P. BrowN, JJ., concur.